SUMMARY ORDER
Dhruba Bahadur Shrestha and Diwa Pradhan Shrestha, through counsel, seeks review of a January 31, 2006 order of the BIA affirming the October 28, 2004 decision of immigration judge (“IJ”) William Van Wyke’s denying Dhruba Shrestha’s applications for asylum, withholding of removal, and relief under the Convention Against Torture. In re Dhruba Bahadur Shrestha, Diwa Pradhan Shrestha, Nos. A96 256 721, A96 256 722 (B.I.A. January 25, 2006), aff'g Nos. A96 256 721, A96 256 722 (Immig. Ct. N.Y. City Oct. 28, 2004). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We may not review petitioner’s arguments regarding the Government’s failure to comply with 8 C.F.R. § 1208.11(a) because these arguments have not been exhausted at the administrative level. See 8 U.S.C. § 1252(d)(1); see generally Gill v. INS, 420 F.3d 82, 86 (2d Cir.2005) (explaining that, in the absence of manifest injustice, petitioners must administratively exhaust the categories of relief they are claiming and the individual issues on which that relief may turn, but not subsidiary legal arguments). Additionally, because the petitioner has failed to sufficiently argue the underlying merits of the agency’s decision before this Court, we deem any such arguments waived. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005).
For the foregoing reasons, the petition for review is DISMISSED. The pending motion for a stay of removal in this petition is DENIED as moot.